Citation Nr: 1114342	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for service-connected asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1950 to September 1954.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which evaluated the Veteran's service-connected asbestosis as noncompensable.  The Veteran disagreed and perfected an appeal.  

In January 2009 and March 2010 decisions, the Board remanded the Veteran's claims for further development.


FINDINGS OF FACT

The Veteran's service-connected asbestosis is responsible for 10 percent of the Veteran's measured forced vital capacity (FCV), and 90 percent of the Veteran's FCV is due to his non-service-connected chronic obstructive pulmonary disease (COPD).


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected asbestosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected asbestosis warrants a compensable disability rating.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further development.  Specifically, the January 2009 remand ordered VBA to provide the Veteran's VA claims folder to a physician who was to review it and to provide an opinion regarding what part of the Veteran's pulmonary function tests (PFT) were related to his service-connected disability and what part was related to his nonservice-connected COPD.  That review did not occur and the Board once again remanded the claim in March 2010 for compliance with the January 2009 remand.

The medical evidence shows that the Veteran's VA claims folder was reviewed by a VA physician who provided an opinion that 10 percent of the Veteran's PFT result expressed in FCV was due to the service-connected asbestosis, and 90 percent of the PFT result was due to the nonservice-connected COPD.  As noted in the March 2010 remand, all notice required by the January 2009 remand was provided to the Veteran.  For those reasons, the Board finds that VBA has substantially complied with the Board's remand orders.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a July 2004 letter of the evidence required to substantiate a claim for an increased disability rating which informed him that the evidence needed to show that his service-connected asbestosis had gotten worse.  In addition, the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability in a February 2009 letter.  Both letters informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VBA obtained service treatment records, VA treatment records and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations, including those provided in July 2004, January 2005 and his VA claims folder was reviewed by the September 2010 VA examiner.

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  The Board notes that the Veteran chose in writing in his January 2005 formal appeal not to present evidence at a hearing before a Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Evaluations of service-connected disabilities are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  The disability evaluation begins with the selection of an appropriate diagnostic code that, to the extent possible, addresses the specific symptoms and extent of the Veteran's service-connected disability.

As noted above, the Veteran is service-connected for asbestosis which has been evaluated as non-compensable, or 0 percent disabling, under the criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6833 [Asbestosis].  The Board observes that assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 6833 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed service-connected disability, asbestosis, in the Veteran's case.  See September 2002 VA diagnosis of exposure to asbestos.  The Board has identified no evidence to suggest that another diagnostic code would be more appropriate.  In addition, neither the Veteran nor his representative has contended that a different diagnostic code is more appropriate.  Accordingly, the Board concludes that the veteran is appropriately rated under Diagnostic Code 6833.

Diagnostic Code 6833 provides varying degrees of disability based on PFT results as expressed in FVC or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) percentages.  Specifically, a 10 percent disability rating is provided when FVC results are 75-to-80 percent predicted or when DLCO (SB) are 66-to-80 percent predicted.  A 30 percent disability rating is provided when FVC results are 65-to-74 percent predicted or when DLCO (SB) are 56-to-65 percent predicted.  A 60 percent disability rating is provided when FVC results are 50-to-64 percent of predicted or DLCO (SB) results are 40-to-55 percent of predicted, or there is maximum exercise capacity of 15 to 20 milliliters per kilogram per minute (ml/kg/min) of oxygen consumption with cardiorespiratory limitation.  Finally, a 100 percent disability rating is provided when there is evidence of FVC results of less than 50 percent predicted or DLCO (SB) results of less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requirement of outpatient oxygen therapy.

The Veteran has two distinct respiratory conditions; he has been diagnosed with severe COPD and there is presumptive x-ray evidence that the Veteran was exposed to asbestos.  See January 2005 VA examiner's report.  The COPD is not service-connected, but the Veteran's exposure to asbestos was determined to have occurred during service.  Hence, the Veteran is service-connected for asbestosis.  The service-connected asbestosis is the Veteran's singular service-connected disability.

As noted above, the Board remanded the claim for a medical determination of what percentage of the Veteran's measurable respiratory symptoms were due to COPD and what percentage were due to the service-connected asbestosis.  See Howell v. Nicholson, 19 Vet. App. 535 (2006) (the Board must attempt to discern the effects of each disability).  The record now includes a September 2010 examination report that provides a medical opinion that, based on review of the Veteran's VA claims folder, the Veteran's service-connected asbestosis is responsible for 10 percent of the Veteran's measurable respiratory symptoms and his non-service-connected COPD is responsible for 90 percent of his measurable respiratory symptoms.

The September 2010 examination report reviews the Veteran's PFT results that are in his VA claims folder.  The report specifically shows that the Veteran's July 2004 PFT results of predicted FVC of 4.47 liters and actual FVC results of 1.67 liters.  The examiner then determined that 10 percent of the difference between predicted and actual FVC results was 0.28.  Accordingly, the examiner subtracted the service-connected 10 percent result (0.28) from the predicted FVC result (4.47) and determined that the FVC results for the service-connected asbestosis was 4.19 or approximately 94 percent predicted.

As noted above, in order for a 10 percent disability rating to be assigned under Diagnostic Code 6833, the medical evidence must show that the Veteran's service-connected asbestosis causes FVC results of 75-to-80 percent predicted.  In this case, the Veteran's FVC results of 94 percent that are attributable to his service-connected asbestosis far exceed the criteria for a compensable disability rating.  The Board also finds that the criteria of higher disability ratings have also not been met.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  Specifically, none of the higher disability rating criteria under Diagnostic Code 6833 provide disability ratings for FVC results of 94 percent predicted, and all require FVC results of less than 80 percent predicted.  Moreover, there is no evidence that the Veteran requires outpatient oxygen therapy because of his service-connected asbestosis, and there is no medical evidence that his maximum exercise capacity meets the criteria for 60 percent or 100 percent disability ratings.

Based on a review of the entire record, the Board finds that a preponderance of the competent medical evidence is against the Veteran's claim for entitlement to a compensable disability rating under the provisions of Diagnostic Code 6833.  For those reasons, the Board finds that the Veteran's claim is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The Court further held that the effective date of such a claim may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  The Veteran's increased disability rating claim was received by VA on 30 September 2003.  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the 30 September 2002 to the present.

In essence, the evidence of record all VA examination reports, as well as other VA medical treatment reports, indicate that the Veteran's service-connected asbestosis has remained essentially unchanged since a 1997 x-ray.  Throughout the period, there were no clinical findings sufficient to justify the assignment of a compensable disability rating.  Accordingly, there will be no staged ratings assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture attributable to the Veteran's service-connected asbestosis.  As discussed above, the medical evidence fails to demonstrate that the symptomatology of the Veteran's service-connected asbestosis is of such an extent that application of the ratings schedule would not be appropriate.  In fact, the Board has found that the Veteran's service-connected asbestosis symptoms are specifically contemplated under the ratings criteria and do not warrant a compensable disability rating.  
Since the Board has found that the appropriate schedular criteria adequately contemplate the Veteran's level of disability and the symptoms of his service-connected asbestosis, the second and third questions posed by Thun are moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate that the Veteran has required frequent hospitalizations for his service-connected disability nor does the evidence suggest that his singularly service-connected asbestosis disability has made him unemployable or has caused him to not be employed.  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable disability rating for service-connected asbestosis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


